Name: Council Regulation ( EEC ) No 219/92 of 27 January 1992 repealing Regulation ( EEC ) No 3302/86 suspending imports of gold coins from the Republic of South Africa
 Type: Regulation
 Subject Matter: Africa;  iron, steel and other metal industries;  monetary economics;  trade;  international trade
 Date Published: nan

 No L 24/6 Official Journal of the European Communities 1 . 2. 92 COUNCIL REGULATION (EEC) No 219/92 of 27 January 1992 repealing Regulation (EEC) No 3302/86 suspending imports of gold coins from the Republic of South Africa Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas, in response to the deteriorating situation in South Africa and the refusal of its Government to take specific measures leading to the abolition of apartheid, the Council , by means of Regulation (EEC) No 3302/86 ('), suspended, on 27 October 1986, the import of gold coins from the Republic of South Africa ; Whereas the present Government of the Republic of South Africa has taken steps to abolish apartheid, inter alia, by proposing to the South African Parliament the repeal of the laws that provided the basis for apartheid ; whereas the way is now open for the negotiation of a constitution for a united, democratic and non-racial South Africa ; Whereas, in the context of European political coopera ­ tion, it has therefore been possible to reach a consensus on relaxing the restrictions adopted in 1986 in order to encourage that process ; Whereas Regulation (EEC) No 3302/86 should therefore be repealed ; Article 1 Regulation (EEC) No 3302/86 is hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 January 1992. For the Council The President A. MARQUES DA CUNHA (') OJ No L 305, 31 . 10 . 1986, p. 11 .